Citation Nr: 0020365	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-20 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for discoid lupus 
erythematosus, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date prior to April 9, 1994 
for the grant of service connection for discoid lupus 
erythematosus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1978.  

The veteran filed a claim of entitlement to service 
connection for a skin disorder in September 1978 and was 
granted service connection for seborrhea of the scalp in 
February 1979.  A noncompensable disability rating was 
assigned, effective September 1978.  

In February 1995, the veteran sought VA compensation for skin 
lesions, which he claimed were due to exposure to Agent 
Orange.  In March 1995, the RO granted service connection for 
a skin rash, variously diagnosed as nevus verrucosus, 
Picher's nodules, prurigo nodularis, and nummular dermatitis, 
of the neck and extremities.  The RO rated that disability as 
10 percent disabling, effective February 6, 1995.  The 
veteran duly appealed the RO's denial of a disability rating 
greater than 10 percent.  

A VA examination was conducted in August 1995, and the 
veteran was diagnosed as having discoid lupus erythematosus 
(DLE).  In May 1996, the RO recharacterized as DLE the 
disability which it had in March 1995 service-connected as 
skin rash, variously diagnosed as nevus verrucosus, Picher's 
nodules, prurigo nodularis, and nummular dermatitis, of the 
neck and extremities.  The RO increased the rating for such 
disability to 30 percent, effective from February 6, 1995.  
In June 1996, the veteran disagreed with the effective date 
which had been awarded for the 30 percent rating, indicating 
in essence that he felt that it should be effective from the 
date following service discharge.

In July 1996, the RO changed the effective date for the grant 
of service connection for DLE to April 7, 1994, because a 
pertinent VA treatment report of that date had been received.  
Also in July 1996, the RO issued the veteran a statement of 
the case on the matter of the effective date for the grant of 
service connection for DLE.  The veteran completed his appeal 
by providing testimony at the RO in September 1996.  Thus, 
the Board has jurisdiction over the issue of entitlement to 
an earlier effective date for service connection for DLE as 
well as the issue of entitlement to an increased rating.

REMAND

Factual background

The veteran in essence claims that a September 1978 effective 
date for the grant of service connection for DLE is 
warranted, because, he asserts, he had DLE in service; it was 
misdiagnosed; he has had it all along since service; and he 
filed a claim for service connection for skin disability in 
September 1978.  He also asserts that a higher rating than 30 
percent is warranted for DLE.

In April 2000, the Board of Veterans' Appeals (the Board) 
referred the veteran's claims folder to a Veterans Health 
Administration (VHA) expert in dermatology for an opinion in 
light of the assertions and the evidence of record.  See 
38 C.F.R. § 20.901 (1999).  The Board advised such 
dermatologist that it was interested in knowing whether the 
veteran had one skin disorder during and since service which 
was initially misdiagnosed as seborrhea of the scalp and is 
now recognized as DLE, or whether there may have been more 
than one skin disorder, which may have been present at 
different times.   The Board also wanted to know if, 
notwithstanding the fact that more than one skin disorder may 
have been present at various times, DLE was first manifested 
during service. 

The VHA physician, a dermatologist, reviewed the veteran's 
claims folder, including photographs contained therein.  He 
stated that the veteran suffered from pruritic and 
occasionally crusted lesions located on his occipital scalp, 
and that the lesions became pigmented, thickened plaques, as 
far back as the late 1960's to early 1970's.  He also noted 
that the veteran subsequently developed some well-defined 
pigmented thickened plaques on the extensor surfaces of his 
upper extremities.  The dermatologist further noted that the 
veteran was seen several times by dermatologists and that the 
diagnosis was prurigo nodularis, which was supported by a 
skin biopsy in 1993.  The dermatologist then stated that the 
veteran had VA examinations during 1995, 1998, and 1999, and 
that they were not performed by dermatologists, and that the 
reports thereof contained no notations that the veteran had 
had a skin biopsy in 1993.  

The VHA dermatologist reviewed the veteran's claims folder 
and stated that it seemed most likely that the veteran has 
prurigo nodularis, rather than DLE.  However, the 
dermatologist recommended another skin biopsy.  

Analysis

To recapitulate, service connection is currently in effect 
for two skin disorders:  DLE, for which a 30 percent 
disability rating is in effect, effective from April 7, 1997; 
and seborrhea of the scalp, for which a noncompensable 
disability rating has been in effect from September 1, 1978, 
the day after he left service.  See 38 C.F.R. § 3.400 (1999).  
As indicated above, the veteran contends that DLE was 
misdiagnosed and that service connection, and at least a 30 
percent rating, should be effective from September 1, 1978.

The medical evidence summarized above makes it clear that 
there is still some question concerning the precise nature of 
the veteran's skin disability(ies).  The VHA dermatology 
expert has recommended that further diagnostic testing be 
done.   

VA's duty to assist includes conducting VA examinations when 
warranted, to reconcile conflicts and ambiguities in the 
evidence.  This is so particularly when a physician, such as 
the VHA physician here, has recommended that tests or studies 
be conducted if the results are likely to help resolve a 
matter on appeal.  Green v. Derwinski, 1 Vet. App. 121 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1991).  


Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The veteran should be requested to 
indicate all sources of treatment for 
skin problems since service, and to 
provide consent for VA to obtain such 
records on his behalf.  Thereafter, the 
RO should comply with 38 C.F.R. § 3.159 
(1999), including by attempting to 
obtain and incorporate into the claims 
folder all such identified medical 
records which have not already been 
obtained.  

2.  Thereafter, a VA dermatology 
examination should be conducted.  The 
veteran's claims folder should be made 
available to the examining physician 
prior to the examination.  The examining 
dermatologist should review the medical 
information contained in the claims 
folder, in particular the June 2000 VHA 
opinion.  The examining physician should 
examine the veteran and, if appropriate, 
obtain pathology reports of biopsies of 
the veteran's skin and/or perform other 
diagnostic testing as is deemed to be 
necessary to determine what skin 
disability or disabilities are present.  
In the report of the examination, in 
addition to stating what skin 
disabilities are present, the examining 
physician should discuss the approximate 
date of onset of each skin disorder 
identified.  The report of the 
examination should be associated with 
the veteran's VA claims folder.
 
3.  After undertaking any additional 
development deemed by it to be necessary 
in addition to that specified above, the 
RO should again consider the matters 
which are on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

CONTINUED ON NEXT PAGE


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


